Citation Nr: 0526736	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-09 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a lumbar spine disorder, 
diagnosed as lumbar vertebral degenerative disc disease with 
scoliosis and osteophyte formation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from May 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran and his wife testified before the undersigned at 
a Travel Board hearing in June 2004.  A transcript of that 
hearing has been associated with the claims folder.  

The issue of service connection for a lumbar spine disorder 
on the merits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for residuals of a back 
injury in an April 1968 rating decision; the veteran did not 
initiate an appeal upon notice of that denial.

3.  Evidence received since the April 1998 rating decision is 
new, relevant, and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The April 1968 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2004).

2.  New and material evidence has been received since the 
April 1968 rating decision to reopen a claim for service 
connection for a lumbar spine disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
In the event any noncompliance is found, given the favorable 
disposition of the appeal, the Board finds that any defect in 
notice or assistance is not prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The veteran submitted his original claim for service 
connection for a lumbar spine disorder in March 1968.  The RO 
denied service connection for residuals of a back injury in 
an April 1968 rating decision.  It notified the veteran of 
that denial but he did not initiate an appeal.  Therefore, 
the RO's decision of April 1968 is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2004).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The Board notes that, in the December 2002 statement of the 
case, the RO explained that it had reopened the veteran's 
claim based on new and material evidence but denied the claim 
on the merits.  However, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim before proceeding to the merits of the appeal.  

The RO denied service connection for residuals of a back 
injury in its April 1968 rating decision because it found no 
evidence of such disability.  In this case, the Board finds 
that new and material evidence within the meaning of 
38 C.F.R. 
§ 3.156(a) has been received since the April 1968 rating 
decision.  Specifically, new private medical evidence 
demonstrates the existence of a current lumbar spine 
disability and establishes at least some relationship between 
the back disorder and a service-connected disability.  As new 
and material evidence has been received, the claim is 
reopened.  38 U.S.C.A. § 5108.    


ORDER

As new and material evidence has been received, the claim for 
service connection for a lumbar spine disorder, diagnosed as 
lumbar vertebral degenerative disc disease with scoliosis and 
osteophyte formation, is reopened.  To that extent, the 
appeal is granted.  




REMAND

As discussed above, the claim for service connection for a 
lumbar spine disorder, diagnosed as lumbar vertebral 
degenerative disc disease with scoliosis and osteophyte 
formation, is reopened.  However, before addressing the 
merits of the claim, the Board finds that additional 
development is required. 

Review of the June 2002 VA orthopedic examination reveals 
that the examiner did not have access to the claims folder.  
Therefore, his opinion is not based on a review of all the 
evidence of record.  In addition, after the VA examination, 
the veteran submitted a private medical statement dated in 
January 2003 in which the physician stated that a lower 
extremity injury, such as the injury the veteran suffered in 
service, "certainly can contribute to chronic low back 
pain."  The June 2002 VA examiner did not address the 
possibility of a service-connected disability aggravating a 
non-service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  A remand is required to address these 
matters.     

In addition, the veteran questions whether all service 
medical records have been obtained.  He reports that he was 
treated at a hospital in Saigon.  These records are not 
associated with the claims folder.  The Board observes that 
records of inpatient treatment in service may not be 
associated with a veteran's other service medical records.  
It is not clear from the veteran's statements whether his 
treatment was inpatient or outpatient.  On remand, the RO 
should seek clarification of the matter and, if appropriate, 
request additional service medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
clarify whether the in-service treatment 
he described at a hospital in Saigon was 
inpatient or outpatient.  If the 
treatment was inpatient, the veteran 
should provide the name and location of 
the hospital and the approximate date 
(month and year) of treatment.  If 
appropriate, the RO should request 
additional service medical records.
2.  The RO should then arrange for the 
veteran to be scheduled for a VA 
orthopedic examination to determine the 
etiology of his lumbar spine disorder, 
diagnosed as lumbar vertebral 
degenerative disc disease with scoliosis 
and osteophyte formation.  The RO should 
advise the veteran that failure to report 
for a scheduled VA examination without 
good cause may have adverse consequences 
for his claim.

In addition to examining the veteran, the 
examiner is asked to review the claims 
folder, to include all service medical 
records and the January 2003 private 
medical statement.  Based on findings 
from the examination and review of the 
record, the examiner is asked to offer an 
opinion as to (1) whether it is as least 
as likely as not that the veteran's 
current lumbar spine disorder is related 
to service, and (2) whether it is at 
least as likely as not that the veteran's 
current lumbar spine disorder is 
proximately due to or the result of, or 
is aggravated by, the service-connected 
metatarsalgia of the 5th metatarsal of 
the right foot with history of Achilles 
tendonitis of the right heel.  The term 
"as likely as not" does not mean within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should include an 
explanation for all opinions provided.  
If the examiner is unable to offer any 
opinion without resorting to speculation, 
the report should so state.  

3.  After ensuring proper completion of 
this and any other necessary development, 
the RO should readjudicate the issue of 
entitlement to service connection for a 
lumbar spine disorder, diagnosed as 
lumbar vertebral degenerative disc 
disease with scoliosis and osteophyte 
formation.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


